DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election to Species I (the invention shown in Figs. 1-11) without traverse in the reply filed on 3/3/3021 is acknowledged. Claims 1-7, 11, 12, and 15 read on the elected species. Claims 8-10, 13, 14, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
In the reply filed 3/3/21, Applicant indicated that claims 1-7 and 11-15 read on the elected species. However, the Examiner has found that claims 13 and 14 should be withdrawn as being drawn to a nonelected species.
Claim 13 recites: The connector according to claim 1, in which the arm folding is adjustable in angular steps, by a folding mechanical arrangement, such as cog wheels mechanism, latching pins and jagged base plate arrangements.
Claim 14 recites: The connector according to claim 1, in which the arm folding angle is continuously adjustable, by a folding mechanical arrangement, such as joining leadscrew (e.g., jackscrew) and clutch plates mechanisms.

[0095] Angular steps adjustment arrangements, such as the cog wheel mechanism 23 of FIGS. 12A, 14A, 14B and 16 and additional arrangements such as latching pins arrangement (i.e., corresponding preset holes in the proximal extremities of arm 20 and clamp 22 are coupled with locking pins to accomplish the desirable folding angle as shown in FIGS. 17A and 17B) and jagged base plate arrangement (i.e., jagged base plate is connected to arm 20, a desirable angle is selected as allowed by the cogs pitch followed by fastening the base plate onto clamp 22—as shown in FIGS. 18A-18C). 
[0096] Continuous angular adjustment arrangements, such as a jackscrew mechanism (shown in FIGS. 19A and 19B), a joining leadscrew mechanism (shown in FIG. 20) or a Clutch plates arrangement (shown in FIG. 21) 
Claims 13 and 14 relate to species not elected, and have been accordingly withdrawn. 

Claim Objections
Claim 5 objected to because of the following informalities:  in claim 5, the word “a” should be inserted before “telescopic arrangement”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7, 11, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: wherein said second clamp is adapted to be quickly released from said second wheeled-cart. The term "quickly" in claim 1 is a relative term which renders the claim indefinite.  The term "quickly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “Quickly” in the claim expresses that the clamp can be released in a short amount of time. It is not clear what the metes and bounds of quickly could clearly mean. For example, would 10 seconds be considered quickly? For these reasons, the limitation is indefinite. 

Claim 2 recites: the second clamp is releasably attached to the second wheeled-cart via an adapter that is adapted to be mounted on the second wheeled-cart. It is unclear whether claim 2 explicitly requires the adapter being mounted second wheeled cart, or whether the claim requires an adapter capable of mounting to a cart. Is the cart or the functional capability required by the claim?

Claim 3 requires “a body section or an element”. “An element” not understood. What are the metes and bounds of the claimed element? Is there any structural difference between an “element” and a “body”? Clarification is needed.  

	Claim 7 recites: “The connector according to claim 1, in which attaching the stroller to the wheelchair results in lifted rear wheels of the first wheeled-cart.”  There is insufficient antecedent basis for “the stroller”.  Did Applicant intend for claim 7 to depend from claim 6, in which a stroller is introduced?

	Claim 15 recites: wherein said structural member can be of various cross section shapes and diameters. The limitation is vague and ambiguous, and it is unclear whether a structural member is even required by the claim due to the “designed to” language in the claim.  What kinds of shapes and diameters are implied?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 11, 12, and 15are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Stewart (US 9,877,882).

Regarding claim 1, Stewart teaches: a connector for releasably attaching a first wheeled-cart to a second wheeled-cart, comprising: 
a) an elongated body (18) that forms an arm; 
b) a first clamp (16) connected to one end of the arm via a joint member (see various joint elements in Fig. 4), wherein said joint member enables relative movement of said arm in at least one degree of freedom; 
c) a locking arrangement (124) for locking said arm in a folded or in an unfolded position (see column 3, lines 58-61); and
 d) a second clamp (126) connected to the other end of said arm, wherein the first clamp is adapted to be coupled to the first wheeled-cart and the second clamp is adapted to be releasably attached to the second wheeled-cart when said arm is locked in an unfolded position, wherein said second clamp is adapted to be quickly released from said second wheeled-cart (the connector is adapted to couple and release from carts as claimed at least by virtue of having the capability of carrying out these functions).
Relevant elements are best shown in Figs. 1, 2, 4, 6, and 8.

Regarding claim 2, Stewart further teaches: the second clamp is releasably attached to the second wheeled-cart via an adapter (see 12b in Fig. 4) that is adapted to be mounted on the second wheeled-cart.

claim 3, Stewart further teaches: in which the adapter comprises attachment means (A) for mounting the adapter on a desired location on the second wheeled-cart and a body section or an element  (B) that is adapted to enable the second clamp to be releasably attached to said adapter. See the annotated version of Fig. 8, below:

    PNG
    media_image1.png
    629
    536
    media_image1.png
    Greyscale


Regarding claim 4, Stewart further teaches: the length of the elongated body is adjustable. See column 3, line 53 through column 4, line 3. 

Regarding claim 5, Stewart further teaches: telescopic arrangement for adjusting the length of the elongated body. See column 3, line 53 through column 4, line 3. 

Regarding claim 11, Stewart further teaches: the second clamp comprises a lifting handle, which allows the one-hand lifting of said connector together with the first wheeled-cart 

Regarding claim 12, Stewart further teaches: the locking arrangement for locking said arm in a folded or in an unfolded position is a slideable sleeve arrangement. See column 3, line 53 through column 4, line 3.

Regarding claim 15, Stewart further teaches: the first clamp is designed to connect to a substantially horizontal (i.e., relative to ground) structural member of the first wheeled-cart and orthogonal to the intended travel direction of wheeled cart, wherein said structural member can be of various cross section shapes and diameters.  Se first clamp would be capable of connecting to a structural member as claimed. See Figs. 1 and 4.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youngblood (US 8,622,357).

Regarding claim 1, Youngblood teaches: a connector for releasably attaching a first wheeled-cart to a second wheeled-cart, comprising: 
a) an elongated body (102, 104) that forms an arm; 
b) a first clamp (108) connected to one end of the arm via a joint member (see joint elements 302, 304 in Fig. 8), wherein said joint member enables relative movement of said arm in at least one degree of freedom; 

 d) a second clamp (106) connected to the other end of said arm, wherein the first clamp is adapted to be coupled to the first wheeled-cart and the second clamp is adapted to be releasably attached to the second wheeled-cart when said arm is locked in an unfolded position, wherein said second clamp is adapted to be quickly released from said second wheeled-cart (the connector is adapted to couple and release from carts as claimed at least by virtue of having the capability of carrying out these functions).
Relevant elements are best shown in Figs. 1, 3, 4, 6-9B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Youngblood, as applied to claim 1 above, in further view of Kinzel (US 7,017,938).

Regarding claim 6, Youngblood fails to disclose: the first wheeled-cart is a stroller and the second wheeled-cart is a wheelchair (though it is noted that Youngblood at least teaches second wheeled cart being a stroller or a wheelchair; see Figs. 6, 7). Kinzel teaches a connector for releasably attaching a first wheeled-cart to a second wheeled-cart wherein the first wheeled-cart is a stroller and the second wheeled-cart is a wheelchair. See Fig. 2 and column 7, lines 42-. 

Claim 7 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Youngblood and Kinzel, as applied to claim 6 above, in further view of Silva (US 7,871,088).

Regarding claim 7, the combination fails to disclose: attaching the stroller to the wheelchair results in lifted rear wheels of the first wheeled-cart.  Silva teaches: attaching one cart (10) to another (101A) results in lifted rear wheels of the first wheeled-cart (10). See Figs. 3 and 4, and column 5, lines 12-25.  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the connector such that attachment of the carts resulted in lifted rear wheels of the first cart; the motivation being: for ease and predictability of steering. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMA K FRICK/            Primary Examiner, Art Unit 3618